DETAILED ACTION
This Office Action is in response to the application filed on 08 January 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roucka et al. (WO 2019/067553 A1; hereinafter Roucka) in view of Forrest et al. (US 5,986,268 A; hereinafter Forrest).
In regards to claim 1, Roucka teaches a semiconductor optoelectronic device, comprising: 
a substrate (102) [37]; 
a first doped III-V layer (104) [39] overlying the substrate; 
an active region (106) [40] overlying the first doped III-V region, wherein the active region comprises a lattice matched dilute nitride layer or a pseudomorphic dilute nitride layer having a bandgap within a range from 0.7 eV and 1.0 eV and a minority carrier lifetime of 1 ns or 
a second doped III-V layer (108) [39] overlying the active region; and 
wherein the semiconductor optoelectronic device is configured to have a spectral responsivity within a range from 0.2 μm 1.8 μm [2].
Roucka appears to be silent as to, but does not preclude, the limitations of a luminescent layer overlying the second doped III-V layer. Forrest teaches the limitations of a luminescent layer overlying the second doped III-V layer (col. 8/lns. 23-38; fig. 8: e.g. luminescent layer (74) is on photodiode (70)). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Roucka with the aforementioned limitations taught by Forrest to have a higher efficiency photovoltaic device (Forrest col. 1/lns. 50-53).
In regards to claim 2, the combination of Roucka and Forrest teaches the limitations discussed above in addressing claim 1. Roucka further teaches the limitations wherein the spectral responsivity is within a range from 0.2 μm to 1.24 μm [2].
In regards to claim 3, the combination of Roucka and Forrest teaches the limitations discussed above in addressing claim 1. Roucka further teaches the limitations wherein the dilute nitride layer (106) [40] has a compressive strain within a range from 0% and 0.4% with respect to the substrate, wherein the compressive strain is determined by XRD [33].
In regards to claim 4, the combination of Roucka and Forrest teaches the limitations discussed above in addressing claim 1. Roucka
In regards to claim 5, the combination of Roucka and Forrest teaches the limitations discussed above in addressing claim 1. Roucka further teaches the limitations wherein the substrate (102) [0037] comprises GaAs, AlGaAs, Ge, SiGeSn, or buffered Si [38].
In regards to claim 6, the combination of Roucka and Forrest teaches the limitations discussed above in addressing claim 1. Roucka further teaches the limitations wherein the dilute nitride layer (106) [40] has a lattice constant less than 3% the lattice constant of GaAs or Ge [32].
In regards to claim 7, the combination of Roucka and Forrest teaches the limitations discussed above in addressing claim 1. Roucka further teaches the limitations wherein the dilute nitride layer (106) [40] comprises GaInNAs, GaNAsSb, GaInNAsSb, GaInNAsBi, GaNAsSbBi, GaNAsBi, or GaInNAsSbBi [41].
In regards to claim 8, the combination of Roucka and Forrest teaches the limitations discussed above in addressing claim 1. Roucka further teaches the limitations wherein the dilute nitride layer comprises Ga1-x-InxNyAs1-y-zSbz, wherein 0 ≤ x ≤ 0.4, 0 < y ≤ 0.07, and 0 < z ≤ 0.04 [41].
In regards to claim 9, the combination of Roucka and Forrest teaches the limitations discussed above in addressing claim 1. Roucka further teaches the limitations wherein the dilute nitride layer comprises Ga1-x-InxNyAs1-y-zSbz, wherein: 
0.12 ≤ x ≤ 0.24, 0.03 ≤ y ≤ 0.07, and 0.001 ≤ z ≤ 0.02; 
0.12 ≤ x ≤ 0.24, 0.03 ≤ y ≤ 0.07, and 0.005, ≤ z ≤ 0.04; 
0.13 ≤ x ≤ 0.20, 0.03 ≤ y ≤ 0.045, and 0.001 ≤ z ≤ 0.02;
0.13 ≤ x ≤ 0.18, 0.03 ≤ y ≤ 0.04, and 0.001 ≤ z ≤ 0.02; or 
0.18 ≤ x ≤ 0.24, 0.04 ≤ y ≤ 0.07, and 0.01 ≤ z ≤ 0.04 [41].
In regards to claim 10, the combination of Roucka and Forrest teaches the limitations discussed above in addressing claim 1. Roucka
In regards to claim 11, the combination of Roucka and Forrest teaches the limitations discussed above in addressing claim 1. Roucka further teaches the limitations further comprising a photodetector [42].
In regards to claim 12, the combination of Roucka and Forrest teaches the limitations discussed above in addressing claim 1. Roucka further teaches the limitations of a photodetector array comprising a plurality of the semiconductor optoelectronic devices of claim 1 [2].
In regards to claim 16, Roucka teaches a method of forming a semiconductor optoelectronic device, comprising: 
forming a substrate (102) [37]; 
forming a first doped III-V layer (104) [39] overlying the substrate; 
forming an active region (106) [40] overlying the first doped III-V layer, wherein the active region comprises a lattice matched dilute nitride layer or a pseudomorphic dilute nitride layer having a bandgap within a range from 0.7 eV and 1.0 eV and a minority carrier lifetime of 1 ns or greater, wherein the minority carrier lifetime is determined using time-resolved photoluminescence at 25°C [40-42]; 
forming a second doped III-V layer (108) [39] overlying the active region; and wherein the semiconductor optoelectronic device is configured to absorb wavelengths between 0.2 μm and 1.8 μm [2].
Roucka appears to be silent as to, but does not preclude, the limitations of forming a luminescent layer overlying the second doped III-V layer. Forrest teaches the limitations of forming a luminescent layer overlying the second doped III-V layer (col. 8/lns. 23-38; fig. 8: e.g. luminescent layer (74) is on photodiode (70)). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Roucka with the aforementioned limitations taught by Forrest to have a higher efficiency photovoltaic device (Forrest 
In regards to claim 17, the combination of Roucka and Forrest teaches the limitations discussed above in addressing claim 16. Roucka further teaches the limitations wherein the semiconductor optoelectronic device is configured to absorb wavelengths between 0.2 μm and 1.24 μm [2].
In regards to claim 18, the combination of Roucka and Forrest teaches the limitations discussed above in addressing claim 16. Roucka further teaches the limitations wherein the dilute nitride layer (106) [40] comprises GaInNAs, GaNAsSb, GaInNAsSb, GaInNAsBi, GaNAsSbBi, GaNAsBi, or GaInNAsSbBi [41].
In regards to claim 19, Roucka teaches a method of forming a semiconductor optoelectronic device, comprising: 
a substrate (102) [37];  
forming an etch-stop/release layer overlying the substrate [56]; 
a first doped III-V layer (104) [39] overlying the etch-stop/release layer; 
forming an active region (106) [40] overlying the first doped III-V layer, wherein the active region comprises a lattice matched dilute nitride layer or pseudomorphic dilute nitride layer having a bandgap within a range from 0.7 eV and 1.0 eV and a minority carrier lifetime of 1 ns or greater [40-42];
forming a second doped III-V layer (108) [39] overlying the active region; and 
removing the substrate and the etch-stop/release layer [56].
Roucka appears to be silent as to, but does not preclude, the limitations of forming a luminescent layer underlying the first doped III-V layer. Forrest teaches the limitations of forming a luminescent layer underlying the first doped III-V layer (col. 8/lns. 23-38; fig. 8: e.g. luminescent layer (74) is adjacent to photodiode (70)). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Roucka with the Forrest to have a higher efficiency photovoltaic device (Forrest col. 1/lns. 50-53).
In regards to claim 20, the combination of Roucka and Forrest teaches the limitations discussed above in addressing claim 19. Roucka further teaches the limitations wherein the semiconductor optoelectronic device is configured to absorb wavelengths between 0.2 μm and 1.24 μm [2].
Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Roucka and Forrest as applied to claim 1 above, and further in view of Hendrix et al. (US 9,261,634 B2; hereinafter Hendrix).
In regards to claim 13, the combination of Roucka and Forrest appears to be silent as to, but does not preclude, the limitations of a sensor comprising at least one semiconductor optoelectronic device of claim 1, and at least one optical filter overlying the at least one semiconductor optoelectronic device. Hendrix teaches the limitations of a sensor comprising at least one semiconductor optoelectronic device of claim 1, and at least one optical filter overlying the at least one semiconductor optoelectronic device (Hendrix Abstract). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Roucka and Forrest with the aforementioned limitations taught by Hendrix to form photovoltaic devices (e.g. spectrometer) (Hendrix col. 1/lns. 20-30).
In regards to claim 14, the combination of Roucka, Forrest, and Hendrix teaches the limitations discussed above in addressing claim 13. While the combination of Roucka, Forrest, and Hendrix do not appear to expressly teach the limitations comprising: a first plurality of pixels and a first optical filter characterized by a first wavelength transmission range overlying the first plurality of pixels; and a second plurality of pixels and a second optical filter characterized by a second wavelength transmission range overlying the second plurality of pixels, wherein each of the first and second plurality of pixels comprises the semiconductor optoelectronic device of claim 1, wherein the first wavelength transmission range is Roucka teaches the limitations of multiple pixels [138-140] with multiple respective wavelength response ranges [2]. Therefore, one having ordinary skill in the art at the time the application at hand was filed would have found it obvious that the teachings of Roucka include all the concepts necessary to teach the limitations in question.
In regards to claim 15, the combination of Roucka, Forrest, and Hendrix teaches the limitations discussed above in addressing claim 14. While the combination of Roucka, Forrest, and Hendrix do not appear to expressly teach the limitations wherein the first plurality of pixels comprises a different number of pixels than the second plurality of pixels, Roucka teaches the limitations of multiple pixels [138-140] with multiple respective wavelength response ranges [2]. Therefore, one having ordinary skill in the art at the time the application at hand was filed would have found it obvious that the teachings of Roucka include all the concepts necessary to teach the limitations in question.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN Y CHOI whose telephone number is (571)270-7882. The examiner can normally be reached M-F 9-5 (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

CALVIN Y. CHOI
Primary Examiner
Art Unit 2812



/CALVIN Y CHOI/Primary Examiner, Art Unit 2812